DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “power input part,” “drive command signal input part,” and “voltage varying part” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokuyama et al., US 8,081,472.

In regard to claim 1,
Tokuyama discloses an electronic board (circuit board unit 190), comprising a board 191 and comprising on the board: 
a power input part (inverter 100) inputting power output from an in-vehicle power supply (battery 60); 
a drive circuit 193 driving a drive source (motor 30); 
a controller (microcomputer 192) controlling driving of the drive source 30 performed by the drive circuit; 
and a drive command signal input part (IGBT and diode chip 111) inputting a drive command signal transmitted from outside, wherein the electronic board comprises on the board: a drive command signal detection circuit (current sensor 194 and accompanying components) capable of detecting the drive command signal, and controlling whether to supply the power input to the power input part to the controller based on whether the drive command signal is detected (IGBT chips act as switches based on the current value); and a voltage varying part (PWM signal generating portion of the microcomputer, which chooses a voltage to drive the 

In regard to claim 2,
The drive command signal detection circuit 194 controls whether to supply the power input to the power input part to the drive circuit based on whether the drive command signal is detected (the current representing a drive command). 

In regard to claims 3 and 4,
The drive command signal detection circuit controls whether to supply the power to the controller and whether to supply the power to the drive circuit by controlling on/off of a switch (IGBT chip) of a switching element arranged between the power input part 100 and the controller 192.

In regard to claim 5,
Tokuyama discloses an in-vehicle electric motor 30, comprising: a drive source (engine 10); and an electronic board (circuit board unit 190), comprising a board 191 and comprising on the board: 
a power input part (inverter 100) inputting power output from an in-vehicle power supply (battery 60); 
a drive circuit 193 driving a drive source (motor 30); 
a controller (microcomputer 192) controlling driving of the drive source 30 performed by the drive circuit; 
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hibi et al., US 2014/0037472, in view of Tokuyama.
Hibi discloses an electric pump 1 to be mounted on a vehicle (see Abstract), comprising: a drive source (motor 4); a pump part 4 driven by the drive source 3; but fails to disclose the electronic board according to claim 1. However, Tokuyama teaches an electronic board (circuit board unit 190), comprising a board 191 and comprising on the board: 
a power input part (inverter 100) inputting power output from an in-vehicle power supply (battery 60); 

a controller (microcomputer 192) controlling driving of the drive source 30 performed by the drive circuit; 
and a drive command signal input part (IGBT and diode chip 111) inputting a drive command signal transmitted from outside, wherein the electronic board comprises on the board: a drive command signal detection circuit (current sensor 194 and accompanying components) capable of detecting the drive command signal, and controlling whether to supply the power input to the power input part to the controller based on whether the drive command signal is detected (IGBT chips act as switches based on the current value); and a voltage varying part (PWM signal generating portion of the microcomputer, which chooses a voltage to drive the motor at) varying a voltage from the power input part and outputting a varied voltage to the drive command signal detection circuit. 
Tokuyama teaches that its electronic board allows for “improvement in mountability and further reduction in price” (col. 1, ll. 66-67) when compared to prior art vehicle-mounted circuit boards for controlling motor driven pumps. As such, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the pump of Hibi with the board of Tokuyama to allow for better and cheaper mountability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Hamo whose telephone number is (571)272-3492. The examiner can normally be reached M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK HAMO/Primary Examiner, Art Unit 3746